The opinion formerly rendered and announced in this case was based upon the record as originally submitted to this court. After the rendition of the opinion, it was discovered the record here submitted was not a true and correct record of the proceedings in the lower court, and thereupon the Attorney General made motion under the provisions of Supreme Court Rule 19, for a certiorari to perfect a complete record of the proceedings of the trial of this case in the court below. On January 9, 1940, this court made and entered an order granting the motion, withdrew the former opinion, and ordered the issuance of the writ of certiorari. Returns to said writ was duly made and filed in the office of the Clerk of this Court, on January 15, 1940, and thereafter, on the 18th day of January 1940, this cause was again "submitted on briefs" in this Court.
Where there is any repugnancy between the contents of the original transcript, and that sent up as a return to a certiorari awarded by the court, the latter must be regarded as the true and correct record.
As stated, the appeal in this case is rested upon the record proper only, and upon a careful examination of the corrected and completed record now before us, we find the proceedings in the lower court were regular in all respects, and no error is apparent upon the record. *Page 154 
This is the only question now presented for our consideration. It follows, therefore, that the judgment of conviction from which this appeal was taken must be affirmed. It is so ordered.
Affirmed.